IN THE SUPREME COURT OF TENNESSEE
                                  AT NASHVILLE




STATE OF TENNESSEE,                          )       NOT FOR PUBLICATION
                                             )
        Appellee,                            )       DAVIDSON COUNTY
                                             )
v.                                           )
                                             )
HENRY EUGENE HODGES,                         )
                                             )
        Appellant.                           )       Supreme Court
                                             )       No. 01-S01-9505-CR-00080


                                                                           FILED
                          ORDER ON PETITION TO REHEAR
                                                                              May 19, 1997

                                                                          Cecil W. Crowson
                                                                         Appellate Court Clerk
        A petition for rehearing has been filed on behalf of appellant, Henry Eugene

Hodges. After consideration of the same, the Court is of the opinion that the petition

should be and the same hereby is denied at the cost of appellant.



        The members of the Court adhere to the positions stated in the original opinions

filed in this cause.



        Enter this 19th day of May, 1997.



                                             PER CURIAM